Citation Nr: 1409937	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-06 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the pharynx, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael L. Smith, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for squamous cell carcinoma. 

The Veteran testified at an October 2009 Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In December 2009 the Board remanded this claim for further development.  In a December 2011 Decision, the Board denied entitlement to service connection for squamous cell carcinoma of the pharynx.  In August 2013, the United States Court of Appeals for Veterans' Claims (Court) vacated and remanded the Board's Decision, finding that the Board had failed to provide an adequate reasons and bases for its decision not to afford the Veteran a VA medical examination and had improperly relied on its own medical opinion.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for squamous cell carcinoma, which he contends was caused by his presumed exposure to herbicides such as Agent Orange, while serving in the Republic of Vietnam.  At his October 2009 Travel Board hearing, the Veteran testified that he drank water from streams that passed through defoliated areas. 

In a November 2011 brief, the American Legion stated that

According to the Lahey Clinic, exposure to ultraviolet light through time spent in the sun is known as the primary cause of squamous cell carcinoma.  However, the growth results from a combination of sun exposure and genes that make developing the cancers more likely.  Squamous cell carcinoma can also grow where skin has been damaged by a burn, a long-standing wound, been exposed to certain chemicals, or been exposed to radiation.  This is consistent with the Veteran's military service, more so in regards to his time served in Vietnam.

 The Board finds that the aforementioned suggests a link between the Veteran's squamous cell carcinoma and his service in Vietnam to include herbicide exposure and meets the very low threshold for establishing a possible nexus between a current disability and service.  Accordingly, the Board will remand this case to obtain the VA medical opinion the Veteran has requested.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination by an oncologist.  The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

The VA examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's squamous cell carcinoma of the pharynx is related to the Veteran's active military service, to include his presumed exposure to Agent Orange; whether it is at least as likely as not that carcinoma became manifest within one year of service separation. 

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

